Exhibit 10.1

WILLIAMS-SONOMA, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of [insert date],
and is between Williams-Sonoma, Inc., a California corporation (the “Company”),
and [insert name of indemnitee] (“Indemnitee”).

RECITALS

A.    Indemnitee’s service to the Company substantially benefits the Company.

B.    Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service.

C.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.

D.    In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.

E.    This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s articles of incorporation and bylaws,
and any resolutions adopted pursuant thereto, and this Agreement shall not be
deemed a substitute therefor, nor shall this Agreement be deemed to limit,
diminish or abrogate any rights of Indemnitee thereunder.

The parties therefore agree as follows:

1.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”) (other than an action
by or in the right of the Company to procure a judgment in its favor) by reason
of the fact that Indemnitee is or was a director, officer, employee or other
agent of the Company or by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines, settlements and
other amounts actually and reasonably incurred by Indemnitee in connection with
the Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company, and, in the case
of any criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith and in a manner which Indemnitee reasonably believed to be in the
best interests of the Company or (ii) Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

2.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee if Indemnitee was or is a party or is threatened to
be made a party to any threatened, pending or completed action by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee is or was a director, officer, employee or other agent of the
Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action if
Indemnitee acted in good faith, in a manner Indemnitee believed to be in the
best interests of the Company and its shareholders.

 

1



--------------------------------------------------------------------------------

3.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee has been successful on the merits in
defense of any Proceeding referred to in Section 1 or 2 or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
actually and reasonably incurred by Indemnitee in connection therewith.

4.    Indemnification for Expenses of a Witness. To the extent that Indemnitee
is, by reason of his or her position as a director, officer, employee or agent
of the Company, a witness in any action, suit or proceeding to which Indemnitee
is not a party, he or she shall be indemnified to the extent permitted by
applicable law against all costs and expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith.

5.    Additional Indemnification Rights. Subject to Section 7 and any other
provision of this Agreement that prohibits, limits or conditions indemnification
by the Company, the Company agrees to indemnify Indemnitee to the fullest extent
permitted by law for any acts, omissions or transactions while acting in the
capacity of, or that are otherwise related to the fact that Indemnitee was or is
serving as, a director, officer, employee or other agent of the Company or, to
the extent Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, such other corporation, partnership, joint
venture, trust or other enterprise, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s articles of incorporation, the Company’s bylaws or by statute. In the
event of any change, after the date of this Agreement, in any applicable law,
statute or rule that expands the right of a California corporation to indemnify
a director, officer or other corporate agent beyond that currently permitted
under this Agreement, the applicable changes shall be, ipso facto, within the
purview of Indemnitee’s rights and Company’s obligations under this Agreement,
subject to the restrictions expressly set forth herein or therein. In the event
of any change in any applicable law, statute or rule that narrows the right of a
California corporation to indemnify a director, officer or other corporate
agent, such change, to the extent required by such law, statute or rule to be
applied to this Agreement, shall have the effect on this Agreement and the
parties’ rights and obligations hereunder as is required by such law, statute or
rule.

6.    Partial Indemnification. If Indemnitee is entitled under this Agreement to
indemnification by the Company for some or a portion of the expenses, judgments,
fines, settlements or other amounts actually and reasonably incurred by
Indemnitee in connection with any Proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines, settlements or other amounts to
which Indemnitee is entitled.

7.    Exceptions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid;

(b)    initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation; (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law; (iii) indemnification is required to be made under Section 10(e);
(iv) otherwise required by applicable law; or (v) indemnification is in
connection with actions or Proceedings brought to establish or enforce a right
to indemnification under this Agreement or any other agreement or insurance
policy or under the Company’s articles of incorporation or bylaws now or
hereafter in effect relating to such Proceeding;

(c)    for any acts or omissions or transactions from which a director may not
be relieved of liability as set forth in the exception to Section 204(a)(10) of
the California General Corporation Law or as to circumstances in which indemnity
is expressly prohibited by Section 317 of the California General Corporation
Law;

 

2



--------------------------------------------------------------------------------

(d)    for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);

(e)    for expenses incurred by Indemnitee with respect to any action in which
Indemnitee acted in bad faith or in a manner opposed to the best interests of
the Company;

(f)    for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, to the extent required in
each case under the Securities Exchange Act of 1934, as amended (including any
such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), if Indemnitee is held liable therefor (including pursuant
to any settlement arrangements); or

(g)    if otherwise prohibited by applicable law.

8.    Advancement of Expenses. The Company shall advance, to the extent not
prohibited by law, all expenses incurred by Indemnitee in defending any
Proceeding referenced in Sections 1 or 2 prior to the final disposition of the
Proceeding (but not amounts actually paid in settlement of any such Proceeding)
upon receipt of a written request therefor (together with documentation
reasonably evidencing such expenses). Advances shall be unsecured and interest
free and made without regard to Indemnitee’s ability to repay such advances.
Indemnitee hereby undertakes to repay such amounts advanced if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified by the
Company as authorized hereby or by Section 317 of the California General
Corporation Law. The advances to be made hereunder shall be made as soon as
reasonably practicable, but in any event no later than 30 days, after the
receipt by the Company of a written statement or statements requesting such
advances from time to time (which shall include invoices received by Indemnitee
in connection with such expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditure made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice). This Section 8 shall not apply to any
claim for which indemnity is not permitted under this Agreement or applicable
law.

 

3



--------------------------------------------------------------------------------

9.    Procedures for Notification and Defense of a Claim.

(a)    Notice. Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Proceeding and the facts
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise, and any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights, except to the extent that such
failure or delay materially prejudices the Company.

(b)    Notice to Insurers. If, at the time of the receipt of a notice of a
Proceeding pursuant to the terms hereof, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of the Proceeding to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially-reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies; provided, however, that nothing in this
subsection (b) shall relieve the Company of its obligations hereunder (or allow
the Company to delay in its performance of its obligations hereunder) to provide
indemnification for or advance any expenses with respect to any Proceeding
referenced in Sections 1 or 2, between the time that it so notifies its insurers
and the time that its insurers actually pay any such amounts payable as a result
of any such Proceeding to the Company.

(c)    Selection of Counsel. The Company shall be entitled to assume the defense
of the Proceeding at its own expense. Indemnitee agrees to consult with the
Company and to consider in good faith the advisability and appropriateness of
joint representation in the event that either the Company or other indemnitees
in addition to Indemnitee require representation in connection with any
Proceeding. The Company will not be liable to Indemnitee for any fees or
expenses of separate counsel subsequently employed by or on behalf of Indemnitee
with respect to the same Proceeding; provided, however, that (i) Indemnitee
shall have the right to employ Indemnitee’s separate counsel in any such
Proceeding at Indemnitee’s expense, and (ii) if (A) the employment of separate
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain counsel to defend such
Proceeding, then the fees and expenses of Indemnitee’s separate counsel will be
expenses for which Indemnitee may receive indemnification or advancement of
expenses.

(d)    Cooperation by Indemnitee. Indemnitee shall give the Company such
information and cooperation in connection with the Proceeding as may be
reasonably appropriate.

(e)    Settlements. The Company shall not be liable to indemnify Indemnitee for
any settlement of any Proceeding (or any part thereof) without the Company’s
prior written consent, which shall not be unreasonably withheld.

(f)    Right to Settle Proceedings. The Company shall not settle any Proceeding
(or any part thereof) without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.

10.    Procedures upon Application for Indemnification.

(a)    Notice. To obtain indemnification, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the board of directors that Indemnitee has requested
indemnification. Any delay in providing the request will not relieve the Company
from its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(b)    Determination. Following a written request by Indemnitee for
indemnification pursuant to Section 10(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by (i) a majority vote of a quorum consisting of directors
who are not parties to the Proceeding; (ii) if such a quorum of directors is not
obtainable, by independent legal counsel in a written opinion; (iii) approval by
the shareholders in accordance with Section 153 of the California General
Corporation Law, with the shares owned by Indemnitee not being entitled to vote
thereon; or (iv) the court in which the proceeding is or was pending upon
application made by the corporation or the agent or the attorney or other person
rendering services in connection with the defense, whether or not the
application by the agent, attorney or other person is opposed by the Company;
provided, however, that if a Change in Control (as defined below) shall have
occurred, by independent legal counsel selected by Indemnitee and approved by
the Company (which approval will not be unreasonably withheld) in a written
opinion to the Company’s board of directors, a copy of which shall be delivered
to Indemnitee. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 30 days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.

(c)    Disputes. Subject to Section 10(f), if (i) a determination is made that
Indemnitee is not entitled to indemnification under this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iii) payment of indemnification pursuant to this Agreement is not made
(A) within 30 days after a determination has been made that Indemnitee is
entitled to indemnification, or (B) with respect to indemnification pursuant to
Sections 3, 4 or 10(e) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, (iv) advancement of expenses is not
timely made pursuant to Section 8 or 10(e) of this Agreement, or (v) the Company
or any other person or entity takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration with respect to his or her entitlement to such indemnification or
advancement of expenses, to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration in accordance with this Agreement.

(d)    Presumptions. Neither (i) the failure of the Company, its board of
directors, any committee or subgroup of the board of directors, independent
legal counsel or shareholders to have made a determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company,
its board of directors, any committee or subgroup of the board of directors,
independent legal counsel or shareholders that Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to Section 10(c) shall be conducted
in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to Section 10(c), the
Company shall, to the fullest extent not prohibited by law, have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
expenses, as the case may be.

(e)    Expenses Incurred to Enforce this Agreement. In the event that any action
is instituted by Indemnitee under this Agreement or under any liability
insurance policies maintained by the Company to enforce or interpret any of the
terms hereof or thereof, Indemnitee shall be entitled to be indemnified for all
expenses incurred by Indemnitee with respect to such action (including without
limitation attorneys’ fees), regardless of whether Indemnitee is ultimately
successful in such action, unless as a part of such action a court having
jurisdiction over such action makes a final judicial determination; provided,
however, that until such final judicial determination

 

5



--------------------------------------------------------------------------------

is made, Indemnitee shall be entitled to receive advancement of expenses
hereunder with respect to such action. In the event of an action instituted by
or in the name of the Company under this Agreement to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be indemnified
for all expenses incurred by Indemnitee in defense of such action (including
without limitation costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by Indemnitee in such action
was made in bad faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled to receive
advancement of expenses hereunder with respect to such action.

(f)    Timing of Determination of Entitlement to Indemnification.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

11.    Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and other corporate agents
under this Agreement or otherwise. Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.

12.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for expenses (including attorneys’ fees),
judgments, fines or amounts paid or to be paid in settlement, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the events and transactions giving rise to
such Proceeding, and (ii) the relative fault of Indemnitee and the Company (and
its other directors, officers, employees and agents) in connection with such
events and transactions.

13.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

15.    Directors’ and Officers’ Liability Insurance. The Company will make
commercially reasonable efforts to obtain and maintain liability insurance
applicable to directors, officers or fiduciaries in an amount determined by the
Company’s board of directors; provided, however, that nothing in this Section 15
shall relieve the Company of its obligations hereunder (or allow the Company to
delay in its performance of its obligations hereunder) to provide
indemnification for or advance any expenses with respect to any claim. To the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors, trustees, general partners, managing members,
officers, employees, agents or fiduciaries of the Company or any other
enterprise, Indemnitee shall be covered by such policy or policies to the same
extent as the most favorably-insured persons under such policy or policies in a
comparable position.

16.    Duration. The indemnification and the advancement of expenses provided
under this Agreement will continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

 

6



--------------------------------------------------------------------------------

17.    Services to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any other
corporation, partnership, joint venture, trust or enterprise) and Indemnitee.

18.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.

19.    Nonexclusivity. The rights of indemnification and to receive advancement
of expenses provided by this Agreement shall not be deemed exclusive of any
rights to which Indemnitee may be entitled under the Company’s articles of
incorporation, its bylaws, any agreement, any vote of shareholders or
disinterested directors, the California General Corporation Law or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office.

20.    Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

21.    Effectiveness of the Agreement. This Agreement shall be effective as of
the date set forth in the introductory sentence of this Agreement and may apply
to acts or omissions of Indemnitee that occurred prior to such date if
Indemnitee was a director, officer, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time such act or omission occurred.

22.    Construction of Certain Phrases.

(a)    For purposes of this Agreement, references to the “Company” shall also
include, in addition to the resulting or surviving corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Indemnitee is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.

(b)    For purposes of this agreement, a “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

(i)    Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities;

 

7



--------------------------------------------------------------------------------

(ii)    Change in Board Composition. During any one (1) year period (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Company’s board of directors, and
any new directors (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in Sections
22(b)(i), 22(b)(iii) and 22(b)(iv)) whose election by the board of directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Company’s board of directors;

(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv)    Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and

(v)    Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

(c)    For purposes of this Agreement, “Person” shall have the meaning as set
forth in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended; provided, however, that “Person” shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(d)    For purposes of this Agreement, “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended; provided, however, that “Beneficial Owner” shall exclude any Person
otherwise becoming a Beneficial Owner by reason of (i) the shareholders of the
Company approving a merger of the Company with another entity or (ii) the
Company’s board of directors approving a sale of securities by the Company to
such Person.

(e)    For purposes of this Agreement, references to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.

23.    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators.

24.    Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

 

8



--------------------------------------------------------------------------------

(a)    if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or

(b)    if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at 3250 Van Ness Avenue, San Francisco,
CA 94109, or at such other current address as the Company shall have furnished
to Indemnitee, with a copy (which shall not constitute notice) to Aaron J.
Alter, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

25.    Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

26.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of California
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action or proceeding instituted
under this Agreement shall be brought only in the state courts of the State of
California.

27.    Amendment and Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing, signed by
both parties hereto. No amendment, alteration or repeal of this Agreement shall
adversely affect any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in an indemnified capacity prior to
such amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

28.    Integration and Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company’s articles of incorporation and bylaws and applicable law.

29.    Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

30.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. This Agreement may also be executed and
delivered by facsimile signature and in counterparts, each of which shall
constitute an original.

(signature page follows)

 

9



--------------------------------------------------------------------------------

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 

WILLIAMS-SONOMA, INC. By:       Name:   Title:

Address:   3250 Van Ness Avenue   San Francisco, CA 94109

Agreed to and accepted:

INDEMNITEE

   (type or print name)    (signature)    (street address)    (city, state and
zip code)

 

10